Citation Nr: 1227664	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  10-01 047	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to an initial rating higher than 10 percent for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 RO rating decision that, in pertinent part, granted service connection and a 10 percent rating for bilateral hearing loss, effective April 16, 2007.  By this decision, the RO also, in pertinent part, denied service connection for a lung disorder (listed as scarring of the lungs), to include as due to Agent Orange exposure, and for a low back disability.  


FINDING OF FACT

In July 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


